Citation Nr: 1813484	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to service connected diabetes mellitus, type II (hereafter diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran service on active duty in the United States Army from January 1969 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

To the extent the Veteran's representative's January 2018 brief references the issue of entitlement to an increased rating for left ear hearing loss, the Board emphasizes that this matter is not within its jurisdiction, as service connection for left ear hearing loss was granted in an unappealed October 2015 rating decision.  The Veteran is encouraged to file an increased rating claim on the appropriate form if he seeks a higher rating for this disability.

In July 2016 and January 2018 correspondence, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for entitlement to service connection for sleep apnea as secondary to service-connected diabetes, a VA examination was performed in October 2012.  However, the examiner's opinion is inadequate, as it does not address secondary service connection based on aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Nor does she address the possibility of obesity as an intermediate step between diabetes and sleep apnea.  See January 2013 Notice of Disagreement; VAOPGCPREC 1-2017.  Thus, an addendum opinion is needed on remand, and updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion as to the etiology of the Veteran's sleep apnea.  No additional examination is needed unless the examiner determines otherwise. 

Following review of the claims file, the examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is: (A) proximately due to or (B) aggravated (worsened) by his diabetes.  In addressing this question, please comment on the statement of the Veteran's spouse as to worsening sleep apnea symptoms following a diagnosis of diabetes.  See May 2014 VA Form 9.

(C)(1) If the answers to (A) and (B) are no, is it at least as likely as not (50 percent or greater probability) the Veteran's service-connected diabetes mellitus caused him to become obese?
(2) If so, is it at least as likely as not that obesity was a "substantial factor" in causing sleep apnea?
(3) If so, is it at least as likely as not that sleep apnea would not have occurred but for obesity caused by the service-connected diabetes?

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Then review the claims file and readjudicate the Veterans claim for entitlement to service connection for sleep apnea.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




